MEMORANDUM **
Leo Stoller and U.S.A. Sports, Inc., (collectively “Stoller”) appeal from the district court’s entry of default judgment. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion, see Estrada v. Speno & Cohen, 244 F.3d 1050, 1056 (9th Cir.2001), and we affirm.
The district court issued a default judgment after Stoller failed to respond to the Hi-Tec’s complaint seeking declaratory relief within the time prescribed by law. Stoller contends we must set aside the default judgment because venue was improper in the Eastern District of California, because service of process was improperly effected, and because the district court lacked personal jurisdiction over him. We reject these contentions. See 28 U.S.C. § 1391(b) (venue); Fed.R.Civ.P. 4(e)(1); Cal.Civ.Proc.Code §§ 417.10, 417.20 (service of process); Bancroft & Masters, Inc. v. Augusta Nat. Inc., 223 F.3d 1082, 1086 (9th Cir.2000) (personal jurisdiction).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.